DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 09/23/2022.
Claim 1 has been amended. 
Claims 2, 4 and 5 have been canceled. 
Claims 1, 3 and 6 are pending.
Amended specification and drawing changes to Fig. 4 were filed for entry.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
a cavity of a multi-component injection-molding machine, from claim 7, and
a cavity of an injection-molding machine, from claim 8
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:
Claim 3, line 2, “POM” should be - - polyoxymethylene - -.
Claim 7, line 9, “"multi-component injection molding or sandwich process"” should be without quotes.
Claim 7, line 11, “a trigger blade” should be - - the trigger blade - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. Claim 3 is incomplete and indefinite since they depend directly, and indirectly from a canceled claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 fails to further limit the subject matter of the claim (i.e., claim 2) upon which it depends, because claim 2 has been canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US Patent No. 5,218,744 cited by applicant).
Regarding claim 1, Saito discloses an ejector element with a trigger for a belt buckle sensor comprising 
a plate-shaped ejector body (see annotated Figs. 1a and 1b) and 
a trigger blade of a magnetic and/or metallic material for producing a change in a magnetic field of a Hall sensor or an inductive sensor (see annotated Figs. 1a and 1b), 
wherein the trigger blade is connected in one piece to the ejector body, and wherein the one-piece connection between the trigger blade and the ejector body (see annotated Figs. 1a and 1b; also Col. 2, lines 19-24). 
Saito discloses the claimed invention except for the claimed limitation for the trigger blade and the ejector body is produced by an injection-molding process, and the trigger blade and the ejector body is produced by a multi-component injection-molding process. Since this limitation is directed to a product-by-process claim wherein the process relied to be the injection-molding process and the multi-component injection-molding process. This limitation is not given a patentable weight since the structural limitations of the claimed product are met. Therefore it has been held that if the product defined in the product- by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Saito discloses the claimed invention except for the trigger blade is formed from a magnetic and/or metallic polymer/plastic and the ejector body is formed from a plastic.  At the time of the invention, it would have been obvious to a person having ordinary skill in the art to have the trigger blade is formed from a magnetic and/or metallic polymer/plastic and the ejector body is formed from a plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 6, Saito discloses belt buckle including the ejector element of claim 1 and further comprising a Hall sensor or an inductive sensor for sensing a locking state of the belt buckle, wherein the ejector element is displaceable by a belt latch for changing the magnetic field of the Hall sensor or the inductive sensor for sensing a locking state of the belt buckle (see annotated Figs. 1a and 1b).  

    PNG
    media_image1.png
    526
    496
    media_image1.png
    Greyscale



REASONS FOR ALLOWANCE

Claims 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7 see Office action mailed on 06/24/2022, for the examiner’s statement of reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments see page 6, filed 09/23/2022 have been fully considered but they are not persuasive.
Saito broadly discloses the trigger blade is formed from a magnetic (see annotated Figs. 1a and 1b).  Also Saito discloses the claimed invention except for the trigger blade and the ejector body being produced by a multi-component injection-molding process. Since this limitation is directed to a product-by-process claim wherein the process relied to be the multi-component injection-molding process, this limitation is not given a patentable weight since the structural limitations of the claimed product are met. Therefore it has been held that if the product defined in the product- by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process.  Applicant’s argument are more limiting than the claimed invention.

EXAMINER’S COMMENT

In view of applicant’s amendments to the drawings, specification and claims submitted in the reply filed on 09/23/2022, the claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677